                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


CITIZENS BANK N.A.,           :
                              :                  Hon. Joseph H. Rodriguez
      Plaintiff,              :
                              :                  Civil No. 19-12494
             v.               :
                              :
FINE ENTERPRISES INC., STAR   :
TRANSPORT LLC, and DHARMINDER :                  ORDER
SETHI,                        :
                              :
      Defendants.             :



       This matter having come before the Court on Motion of Plaintiff Citizens Bank

N.A. for default judgment [Dkt. No. 7] against Defendants Fine Enterprises Inc., Star

Transport LLC, and Dharminder Sethi; and the Clerk having entered default on July 30,

2019; and the Court having reviewed Plaintiff’s written submissions, including the

Affidavit of Edward Marchese in Support of Request for Entry of Default Judgment and

the Certification of Non-Military Service, attached as Exhibit A; and the Court, accepting

the allegations in the Complaint as true, finding that:

       1. Default is permissible because “the unchallenged facts constitute a legitimate

          cause of action” DirecTV, Inc. v. Asher, No. 03-1969, 2006 WL 680533, at *1

          (D.N.J. Mar. 14, 2006) (citing Charles A. Wright, 10A Federal Practice and

          Procedure § 2688, at 58-59, 63 (3d ed. 1998)); and

       2. The Plaintiff will suffer prejudice if the motion is denied, the Defendants, who

          have not answered, do not appear to have a meritorious defense, and there

          does not appear to be a legitimate reason for Defendants’ delay in responding

          to this action, Nautilus Ins. Co. v. Triple C Constr. Co., No. 10-2164, 2011 WL
   42889, at *5 (D.N.J. Jan. 6, 2011); and

3. The Defendants are properly in default, having been served with the

   Summonses and the Complaint on July 8, 2019, Affidavits of Service [Dkt.

   Nos. 3-5], and having not answered or otherwise responded; and

4. Plaintiff has set forth, through the Affidavit of Edward Marchese, justification

   of damages for a sum certain and entitlement to post-judgment interest

   pursuant to 28 U.S.C. § 1961; and

5. Plaintiff is entitled to a Judgment of $2,202,036.86 plus post-judgment

   interest as follows:

      a. $1,805,529.54 in outstanding principal;

      b. $250,012.26 in accumulated and owed interest;

      c. $115,048.35 in late charges;

      d. $31,446.71 in attorneys fees and costs;



Therefore, IT IS on this 23rd Day of September, 2019, hereby

ORDERED that Plaintiff’s Motion for Default Judgment [Dkt. No. 7] is granted.



                                  s/ Joseph H. Rodriguez
                                  Hon. Joseph H. Rodriguez,
                                  UNITED STATES DISTRICT JUDGE
